880 F.2d 1322
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael Elwood SIMMS, Defendant-Appellant.
No. 89-5105.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1989.

1
Before MERRITT and KENNEDY, Circuit Judges, and JAMES D. TODD, District Judge.*

ORDER

2
The defendant's attorney moves to withdraw as counsel on appeal from the district court's judgment and sentence in this criminal case.  Fed.R.App.P. 4(b).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In Paducah, Kentucky, a district court jury convicted the defendant of two counts of threatening the life of the President.  18 U.S.C. Secs. 871 and 2.  The district court sentenced the defendant to two years imprisonment on each count, with the sentences to run concurrently.  The sentences are consecutive to the state court sentence the defendant is currently serving.


4
A codefendant appealed the district court's judgment.  This court affirmed that conviction.    United States v. Glover, 846 F.2d 339 (6th Cir.), cert. denied, 109 S.Ct. 533 (1988).  The defendant did not appeal.  Subsequently, the prosecution stipulated that the defendant's trial counsel was negligent in not appealing.  Therefore, the district court resentenced the defendant in order to allow him to take the current appeal.


5
When the defendant's counsel moved to withdraw from this appeal, he notified the defendant of the need for him to file a brief raising any issues he wished this court to address on appeal.  However, the defendant has not filed such a brief.


6
We have examined the brief which defendant's counsel filed under Anders v. California, 386 U.S. 738, 744 (1967).  We have also read the trial transcript.  We hold that the evidence was sufficient to support the defendant's convictions, and we find no other issues of merit.


7
The motion to withdraw as counsel is granted.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation